Sheldon, J.
It is provided by St. 1911, c. 584, that “No employer shall impose a fine upon an employee engaged at weaving for imperfections that may arise during the process of weaving.” Looking at the earlier statute of 1891, c. 125, § 1, and at the decision in the case of Commonwealth v. Perry, 155 Mass. 117, we are of opinion that the word “fine” in the later statute must be taken to mean merely the arbitrary imposition of a penalty for an imperfection in weaving by a deduction from the amount of the wages to which the employee is entitled by his contract of employment, whether that amount has been determined by a quantum meruit or by a stipulation for a fixed rate of compensation. It is intended to prevent the employer from imposing a penalty for an imperfection in the finished product, whether or not due to the fault of the employee, and enforcing its collection by deducting it from what has become due to the employee. . So construed, as was said by this court in Commonwealth v. Perry, ubi supra, on pages 120,121, it could perhaps be sustained as a valid police regulation. See Opinion of the Justices, 163 Mass. 589; Squire v. Tellier, 185 Mass. 18, 20; Commonwealth v. Strauss, 191 Mass. 545, 550, et seq.; Mutual Loan Co. v. Martell, 200 Mass. 482, 484; Opinion of the Justices, 208 Mass. 619. But that question is not presented.
In the case at bar, it could at any rate have been found that the weaver had received exactly the wages for which he had contracted. The system adopted by the defendant was within the authority given by St. 1909, c. 514, §§ 114-116, and it is not contended that any of the requirements of those sections have been violated. The act of 1911 does not purport to repeal any of those provisions, and it is not necessary to construe it as having that effect.
If the present act did repeal the provisions of St. 1909, c. 514, above referred to, and went to the full extent for which the Com*318monwealth has contended in this case, it would be difficult, without overruling Commonwealth v. Perry, 155 Mass. 117, to maintain its constitutionality.
The rulings requested by the defendant should have been given. Gallagher v. Hathaway Manuf. Co. 172 Mass. 230.

Exceptions sustained.